Citation Nr: 1424711	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-31 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to greater than 2 months and 22 days of full-time 38 U.S.C.A. Chapter 33 educational benefits under the Post-9/11 GI Bill.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel











INTRODUCTION

The Veteran had active military service from August 1995 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in November 2013, in which he indicated that he desires to appear before a Veterans Law Judge at his local VA regional office.  In April 2014, he specifically requested an in-person Travel Board hearing.  As the appellant's requested hearing has not yet been conducted, this matter should be remanded to schedule the appellant for a Travel Board hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing per his request.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



